Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 1 of 8 PageID #: 5406




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                 Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                     JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.



                  JOINT STIPULATION OF AGREED MOTIONS IN LIMINE

          Pursuant to the Joint Motion for Leave to Amend Docket Control Order (Dkt. 182),

Plaintiff Joe Andrew Salazar (“Salazar”), Defendants AT&T Mobility LLC, Sprint/United

Management Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon Wireless

(“Defendants”) and Intervenors HTC Corporation and HTC America, Inc. (“Intervenors”)

(collectively the “Parties”) file this Joint Stipulation of Agreed Motions in limine. The Parties

agree not to mention, allude to, refer to, or elicit testimony upon, in any manner, in the presence

of the jury—whether during voir dire, opening statement, the presentation of evidence, closing
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 2 of 8 PageID #: 5407




argument, or any other phase of this trial—each of the following categories of evidence discussed

below without first approaching the Bench and seeking permission from the Court.

       1.      No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, any

party’s use or alleged use of jury studies, jury consultants, focus group studies, or shadow juries.

       2.      No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, settlement

discussions in this case.

       3.      No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, the (1)

actual or estimated costs incurred in prosecution or defense of this lawsuit or (2) the financing of

this lawsuit by either party.

       4.      No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, the

personal net worth of any witness or of any owner (direct or indirect), shareholder, director,

officer, and/or employee of Defendants or Intervenors, or their affiliates.

       5.      No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, any claims

of privilege asserted by any party during discovery, privileged subject matter, or any

communications between the parties and their attorneys, or any attempt to elicit any testimony

that the party knows will, or is intended to, cause the responding party to invoke its right to

attorney-client confidentiality, including advice of counsel relating to alleged infringement of the

asserted patent.




                                                 1
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 3 of 8 PageID #: 5408




       6.     No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning,

withdrawn infringement allegations, claims never asserted or no longer asserted, or no longer

accused products.

       7.     No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, motions

that have been filed in the case and/or the Court’s rulings on any motions (except for the claim

constructions adopted by the Court).

       8.     No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony comparing the accused

products to the preferred embodiments of the asserted patent.

       9.     No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning

noninfringement based on alleged practice of the prior art.

       10.    No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony suggesting that the

presumption of validity does not apply to the asserted patent.

       11.    No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony regarding whether any

asserted claims of the asserted patent are unpatentable under 35 U.S.C. § 101 as an invalidity

defense.

       12.    No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning, any




                                                2
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 4 of 8 PageID #: 5409




pending and/or requested USPTO post-grant proceeding regarding the ‘467 Patent, including

IPRs or reexaminations or the success rate of such proceedings.

        13.   No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning the

workload of the USPTO or its examiners or disparaging the USPTO or its employees.

        14.   No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning any

matters that were not timely and properly disclosed pursuant to the Local Patent Rules, the

Federal Rules of Civil Procedure, the Court’s Docket Control Order, or other Court Orders.

        15.   No party will introduce any reference, evidence, testimony (including expert

testimony), or argument regarding, or inquire about or elicit any testimony concerning the parties’

filing of any motions in limine.

        16.   No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding statements or reasoning in the Court’s claim construction order.

        17.   No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding the size of any party’s law firm.

        18.   No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding objections to discovery requests provided that, if interrogatory

responses are offered as evidence, the objections to the interrogatories are also presented to the

jury.

        19.   No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding comparisons between the accused products and the patents or




                                                3
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 5 of 8 PageID #: 5410




patent applications of Defendants and Intervenors or third parties other than for the purpose of

analyzing Georgia-Pacific factor No. 13.

       20.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding indefiniteness of the asserted patent as an invalidity defense.

       21.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding equitable issues.

       22.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding alleged misrepresentations to or withholding from the USPTO.

       23.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding Mr. Salazar’s choice of venue.

       24.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding the USPTO’s denial of U.S. patent application No. US

2005/0054289 A1 or refusal to allow claims.

       25.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument regarding other courts’ opinions (or references thereto) that limited or

excluded an expert’s testimony or opinion.

       26.    No party will introduce any reference, evidence, testimony (including expert

testimony) or argument using derogatory terms such as “patent troll.”



      Dated: February 26, 2021               Respectfully submitted,



                                             By: /s/ Fred I. Williams
                                             Fred I. Williams
                                             Texas State Bar No. 00794855
                                             fwilliams@wsltrial.com
                                             WILLIAMS SIMONS & LANDIS PLLC


                                                4
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 6 of 8 PageID #: 5411




                                   327 Congress Ave., Suite 490
                                   Austin, TX 78701
                                   Tel: 512-543-1376

                                   Todd E. Landis
                                   Texas Bar No. 24030226
                                   tlandis@wsltrial.com
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   2633 McKinney Ave., Suite 130 #366
                                   Dallas, TX 75204
                                   Tel: 512.543.1357

                                   John Wittenzellner
                                   Pennsylvania Bar No. 308996
                                   johnw@wsltrial.com
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   1735 Market Sreet, Suite A #453
                                   Philadelphia, PA 19103
                                   Tel: 512-543-1373

                                   Harry Lee Gillam, Jr.
                                   State Bar No. 07921800
                                   gil@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, Texas 75670
                                   Tel: 903.934.8450
                                   Fax: 903.934.9257

                                   Attorneys for Defendants and Intervenors

                                   /s/Geoff Culbertson
                                   Kelly Tidwell
                                   TX Bar No. 20020580
                                   kbt@texarkanalaw.com
                                   Geoffrey Culbertson
                                   TX Bar No. 24045732
                                   gpc@texarkanalaw.com
                                   PATTON, TIDWELL & CULBERTSON, LLP
                                   2800 Texas Boulevard
                                   Texarkana, Texas 75503
                                   T. 903-792-7080
                                   T. 903-792-8233

                                   Dariush Keyhani
                                   District of Columbia Bar No. 1031500



                                      5
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 7 of 8 PageID #: 5412




                                   Frances H. Stephenson
                                   New York registration No. 5206495 Keyhani LLC
                                   1050 30th Street NW
                                   Washington, DC 20007
                                   T. 202.748.8950
                                   F. 202.318.8958
                                   dkeyhani@keyhanillc.com
                                   fstephenson@keyhanillc.com

                                   Attorneys for Plaintiff, Joe Andrew Salazar




                                      6
Case 2:20-cv-00004-JRG Document 192 Filed 02/26/21 Page 8 of 8 PageID #: 5413




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served on February 26, 2021, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).

                                                    /s/ Fred I. Williams
                                                    Fred I. Williams

                            CERTIFICATE OF CONFERENCE

       Counsel for Defendants and Intervenors have complied with the meet and confer

requirements of Local rule CV-7(h) and the foregoing motion is opposed by Plaintiff Joe Andrew

Salazar. The personal conference required by Local Rule CV-7(h) was conducted by phone on

February 25, 2021, between counsel for Defendants and Intervenors and counsel for Plaintiff Joe

Andrew Salazar, after which counsel conferred several additional times via electronic mail.

                                                    /s/ Fred I. Williams
                                                    Fred I. Williams
